
	

115 S3155 IS: Protect Our Food From Phthalate Contamination Act
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3155
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2018
			Mrs. Feinstein (for herself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To ban the use of ortho-phthalate chemicals as food contact substances.
	
	
		1.Short title
 This Act may be cited as the Protect Our Food From Phthalate Contamination Act.
		2.Prohibition on use of ortho-phthalate chemicals as food contact substances, including food
			 packaging
			 materials
 (a)In generalNotwithstanding any other provision of law, effective on the date that is 2 years after the date of enactment of this Act—
 (1)the use of any ortho-phthalate chemical as a food contact substance shall be deemed to be unsafe for the purposes of the application of clause (2)(C) of section 402(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 342(a));
 (2)any regulation previously issued under section 409 of such Act (21 U.S.C. 348) prescribing the conditions under which any ortho-phthalate chemical may be safely used as a food contact substance shall have no force or effect; and
 (3)the Secretary of Health and Human Services (referred to in this Act as the Secretary) shall object to any notification of an intended use of an ortho-phthalate chemical as a food contact substance submitted under section 409(h)(1) of such Act, and may not issue regulations prescribing any conditions under which any ortho-phthalate chemical may be safely used as a food contact substance.
 (b)Alternative substancesNotwithstanding any other provision of law, beginning on the date that is 2 years after the date of enactment of this Act, in acting in response to any petition under section 409 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 348) to establish safety with respect to a food contact substance that the Secretary determines to be an alternative to an ortho-phthalate chemical, in addition to the criteria under subsection (c) of such section 409, the Secretary shall consider potential adverse effects of exposure to the substance on vulnerable populations, including pregnant women, infants, children, the elderly, and populations with high exposure, including workers who are exposed through production practices or handling of final products.
			
